SOLOMON, Judge,
dissenting.
I dissent from that part of the majority opinion which holds that the order subordinating all of Helen Smith’s claims in bankruptcy may be too broad, and which remands to the District Court for reconsideration that portion of the order which subordinates her claims for money.
The majority opinion recites that Mrs. Smith was guilty of making false claims, conversion, breaches of her fiduciary duty, fabrication of records, and many acts of inequitable conduct. The majority opinion also states that it was “clear that Westgate suffered numerous harms at the hands of appellant.” In my view, these facts found by the majority amply support the District Court’s summary judgment which subordinated all her claims.
This was not a single act of inequitable conduct but it is wrongdoing so pervasive and so damaging to the bankrupt that no court governed by equitable principles should permit appellant to share in the assets of a bankrupt corporation on a parity with other creditors and stockholders.
I would affirm the district court’s judgment in its entirety.